            Case 1:21-cr-00038-GLR
                 8:20-mj-01429-CBD Document
                                   Document6-1
                                            39 Filed 03/17/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

       Plaintiff                             *      Case No. 20-mj-1429-CBD

v.                                           *      (Criminal Information No. 21-cr-38-GLR)

CHARLES NABIT                                *

       Defendant                             *

*      *        *     *       *      *       *      *       *      *       *      *       *

       ORDER GRANTING MOTION TO AMEND CONDITIONS OF RELEASE

       It is this 17th day of March, 2021

       1.       ORDERED that Defendant Nabit’s Motion to Amend Conditions of Release is

hereby GRANTED;

       2.       AND IT IS FURTHER ORDERED that the Conditions of Release previously

established at the time of Defendant Nabit’s initial appearance on June 10, 2020 are hereby

modified, to permit Defendant Nabit to travel to Bethany Beach and nearby locations in Delaware

without first having to obtain a Court Order authorizing such travel, subject to the requirements

that in advance of each trip to Delaware he shall notify the Pre-Trial Services Agency of the trip

and notify the Pre-Trial Services Agency upon his return and that on each occasion when he spend

the night in Delaware he stay at his residence in Bethany Beach, 31650 Ocean Way.


                                             _________________________________________
                                             United States Magistrate Judge
                                             J. Mark Coulson
